IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


GREENWOOD GAMING AND                      :   No. 79 MAP 2019
ENTERTAINMENT, INC.,                      :
                                          :   Appeal from the Order of the
                   Appellant              :   Commonwealth Court at No. 609 FR
                                          :   2015 dated September 30, 2019
                                          :
             v.                           :
                                          :
                                          :
COMMONWEALTH OF PENNSYLVANIA,             :
                                          :
                   Appellee               :
                                          :
                                          :


                                   ORDER


PER CURIAM                                       DECIDED: August 18, 2020
     AND NOW, this 18th day of August, 2020, the Commonwealth Court’s Orders

dated September 6, 2018 and September 30, 2019 are AFFIRMED.